Title: To Benjamin Franklin from Benjamin Morel Dufaux, 11 October 1783
From: Dufaux, Benjamin Morel
To: Franklin, Benjamin


          
            My Lord.
            Dunkirk the 11 8br 1783
          
          For a while past Messieurs Veuve Dque. Morel & Self had the honor of writing to your Highness. Tho’ not honoured with an answer, yet I make it bold Humbly to beg of your Highness to accept my petition with regard to obtaining a prefference for the Consular office in Dunkirk. Thro’ the Channel of Mr Grand Banker in Paris we had occasion to render Important Services to the Americans in the most Critical times. Those Services I have related in my petition, they seem to Justiffy my Claims. I am favored with M Thos Barclay’s protection, & shall Esteem myself happy to be honored with that of your Highness. Shou’d I not be Sufficiently Known, I flatter myself I might yet merit Authentical Certifficates of a good Conduct & shou’d furnish them when Needfull.
          I Remain with Sincere Respect of Your Highness The most Humble & most Obedient Servant
          
            Morel Dufaux
            My Lord
          
        